Citation Nr: 1434774	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-26 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an extension of the delimiting date for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).

2.  Entitlement to eligibility for the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to February 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction of the matter has since been transferred to the RO in New York, New York.

In addition to the paper education claims files, there are electronic files associated with the Veteran and paper disability claims files.  His paper disability benefits claims file is with the RO, and was not required to determine the education claims on appeal.  The medical information necessary to determine the Veteran was disabled from 2006 to 2008 was available in the paper education claims files.  The electronic system reveals no documents pertinent to the issues on appeal.

The Veteran appeared and testified at a personal hearing in June 2013 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue of entitlement to eligibility for VRAP is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran served on active duty from January 5, 1995 to February 15, 1998.  The Veteran had no further active duty service after this discharge.

2.  The Veteran's delimiting period for receiving Chapter 30 education benefits based on his period of service expired on February 16, 2008.

3.  The Veteran suffered a severe spinal cord injury which prevented his use of the Montgomery GI bill from "2006 to 2008."

4.  The Veteran began school on January 26, 2009.

5.  The Veteran's current request for Chapter 30 education benefits extension was received on July 8, 2010, more than two years after the expiration of his 10-year period of eligibility and more than one year after the day he was able to continue training after recuperation from his disability.


CONCLUSION OF LAW

The Veteran has no legal entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond January 26, 2009.  38 U.S.C.A. §§ 3011, 3031 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.1033, 21.7042, 21.7050, 21.7051 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The facts in this case are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for education benefits.  Id.; see also Mason v. Principi, 16 Vet. App. 129 (2002).  No notice is required under the duty to notify when a benefit cannot be awarded based on undisputed facts.  38 C.F.R. §§ 21.1031(b)(1) (2013).  Nevertheless, in January 2011, the RO provided the Veteran with notice explaining the requirements for extension of the delimiting date for Montgomery GI Bill education benefits, which information and evidence that he was expected to provide to VA, and which information and evidence that VA would seek to provide.  The Board finds that there is no further action necessary to comply with VCAA provisions.

At the June 2013 hearing, the undersigned notified the Veteran of the elements needed to establish an extension of Chapter 30 benefits and reviewed the Veteran's delimiting date based upon his service.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).


Laws and Regulations

An individual may establish eligibility for basic educational assistance under Chapter 30 by satisfying certain service prerequisites.  Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), an individual may establish eligibility by showing that he/she first entered on active duty as a member of the armed forces after June 30, 1985.  The individual also must demonstrate that he/she served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years, unless discharged or released for a qualifying reason.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(2)-(5).

The general rule with regard to educational assistance benefits under Chapter 30 is that the period within which an individual may use such benefits expires at the end of the 10-year period beginning on the date of such individual's last discharge or release from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after the last discharge or release from active duty, (3) the individual was prevented from pursuing the chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his/her own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f) ; 38 C.F.R. §§ 21.7050(f)-(g) , 21.7051(a), 21.7135(s) (2013).

VA must receive a claim for an extended period of eligibility by the later of the following dates: (1) one year from the date on which a veteran's original period of eligibility ended, or (2) one year from the date on which a veteran's physical or mental disability no longer prevented beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).

VA may extend, for good cause, a time limit within which a claimant is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant such an extension only when the following conditions are met: (1) when a claimant requests an extension after expiration of a time limit, and (2) the claimant must show good cause as to why he/she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1033(e).

Being a victim of misinformation regarding a claim cannot estop the government from denying a benefit.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); Walker v. Brown, 8 Vet. App. 356 (1995); and Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).

Factual Background and Analysis

The evidence of record establishes that the Veteran serviced on active duty from January 5, 1995 to February 15, 1998.  Thus, his ten-year period of eligibility in which he could use his Chapter 30 benefits expired on February 16, 2008.  The Veteran acknowledged during his June 2013 Board hearing that he was informed of the 10-year period of use of the GI bill when he began paying into the program in 1995.

The claims file contains a number of enrollment certifications towards an undergraduate degree from 2001 to 2003.  His most recent enrollment certificate was for August 28, 2009 to December 23, 2009.  His Vocational Rehabilitation and Education program file showed he was paid for school attendance beginning January 26, 2009.

In July 2010, the Veteran filed a request for an extension of his initial delimiting date of February 16, 2008.  The Veteran argued that he was physically disabled from 2006 to 2008, and that he had been informed by someone working for the VA that he did not need to request an extension because his semester began two months prior to his February 16, 2008 delimiting date.

A VA physician provided a statement that "due to a severe spinal cord injury, [the Veteran] was medically unable to participate in the GI bill from 2006 to 2008."  While VA regulations allow for an extension of the ten-year delimiting period upon a showing that he was prevented from completing his chosen program of education within the applicable eligibility period because of a physical disability, the Veteran must timely apply for the extension.  See 38 C.F.R. § 21.1033(c).

Here, the Veteran has provided medical evidence that a program of education was medically infeasible, and that he was disabled for a period greater than 30 days.  See 38 C.F.R. § 21.705(a)(2).  While the VA physician did not indicate and end date to the Veteran's disability (simply "2008"), the record showed that the Veteran was paid for school attendance beginning January 26, 2009.  

VA must receive a claim for an extended period of eligibility by the later of the following dates: One year from the date on which a veteran's original period of eligibility ended, or one year from the date on which the eligible claimant's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a). 

The Veteran's original period of eligibility ended on July 16, 2008.  A timely extension request should have been received by July 16, 2009 or one year from the date on which a disability no longer prevented him from beginning or resuming a program of education.  As he was able to return to school by January 26, 2009, the Board finds that January 26, 2010 is the latest date that a timely extension could have been received.

The Veteran testified at his hearing that he did not file an extension request because he was informed by someone who worked for VA that he did not need to file an extension due to his delimiting period ending two months into his semester.  He stated that had he known he needed to file an extension, he would have filed a timely extension.  He also argued that he was provided a check for education benefits and believed that everything was proper, but that then the VA attempted to recollect the money provided.  When VA began to recollect the money he received, he realized he needed to file an extension.  Based on his testimony, the Veteran knew there was a ten year period to use his benefits beginning when he paid into the program in 1995.  He also indicated that he knew that his delimiting date was approaching, but believed that since his semester began prior to the delimiting date that he would be able to complete the semester.  The Board notes that his initial 10-year delimiting date would have ended July 16, 2008, and that the semester he started began January 26, 2009.  Therefore, the Veteran would have known that his initial 10-year delimiting date ended prior to his semester beginning.  The extension for physical disability was not brought up until he filed for his extension in July 2010.  The Veteran has not shown good cause as to why he could not have filed the extension claim earlier than July 2010.  In the absence of good cause, his extension request cannot be accepted as timely.  38 C.F.R. § 21.1033(e)(1)(ii).

The Board finds that the Veteran's extension request was not timely, and that he has not shown good cause for his untimely request.  The Board concludes that an extension is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.


ORDER

An extension of the delimiting date for education benefits under the provisions of Chapter 30, Title 38, United States Code, is denied.



REMAND

The Veteran has an additional claim of entitlement to eligibility for the Veterans Retraining Assistance Program (VRAP) pending.  On his January 2014 substantive appeal, the Veteran requested a Board hearing at a local RO.  The June 2013 Board hearing did not address the claim of entitlement to eligibility for VRAP.

Accordingly, the case is REMANDED for the following action:

Clarify with the Veteran whether he seeks a Travel Board hearing or a Videoconference hearing.  Afterwards schedule him for the appropriate Board hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


